PER CURIAM:
Appellant Park ’N Go appealed the grant of summary judgment to United States Fidelity & Guaranty (USF & G), arguing the district court erroneously concluded that USF & G’s liability was limited to $250,000 and therefore erroneously granted summary judgment in favor of Appellee. We — pursuant to Ga. Const, art. VI, § 6 para. 4; O.C.G.A. § 15-2-9; and Rule 37 of the Supreme Court of Georgia — certified to the Supreme Court of Georgia the question of USF & G’s liability. United States Fidelity & Guaranty Co. v. Park ’N Go of Georgia, Inc., 66 F.3d 273 (11th Cir.1995).
The Supreme Court has answered the certified question in the affirmative. Park ’N Go of Georgia, Inc. v. United States Fidelity & Guaranty Co., 266 Ga. 787, 471 S.E.2d 500 (1996). In the light of the Supreme Court of Georgia’s opinion, we affirm the decision of the district court.
AFFIRMED.